                 Case 1:20-cr-00412-AT Document 61 Filed 12/07/20 Page 1 of 3
                                                    THE LAW FIRM OF
                                     SPRINGER AND STEINBERG, P.C.
                                               1600 BROADWAY - SUITE 1200
                                               DENVER, COLORADO 80202


GRAND JUNCTION OFFICE:                               TELEPHONE (303) 861-2800
                                                      FACSIMILE (303) 832-7116              Harvey A. Steinberg
101 SOUTH THIRD STREET - SUITE 265                    TOLL-FREE (877) 473-6004
GRAND JUNCTION, COLORADO 81501                        www.springersteinberg.com




                                            December 4, 2020
        BY ECF

        The Honorable Analisa Torres
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                     RE: United States v. Brian Kolfage, et al., 20 Cr. 412(AT)

        Dear Judge Torres:

                I represent Defendant Brian Kolfage in the above-captioned matter and appear in
        this case pro hac vice. I write, on his behalf, respectfully to request that the Court enter
        an order authorizing disclosure to Mr. Kolfage and his co-defendants in this case of the
        motion of non-parties Kris Kobach and We Build the Wall, Inc. (“WBTW”) to modify
        the post-indictment restraining order entered in this case or, alternatively, for disclosure
        and hearing with respect to same, together with any briefing on the motion currently
        under seal. Non-parties’ motion is currently referenced and addressed in Docket Numbers
        42, 43 and 52.

                 As grounds for this request, I state as follows:

                Non-parties Kobach and WBTW (hereinafter, collectively “Non-Parties”) have
        filed a motion under seal, presumably by letter dated October 29, 2020 (see Dkt. No. 51),
        to modify the post-indictment restraining order entered in this case. The motion was
        presumably filed under seal because this restraining order was, and remains, under seal.

                The Government filed a response in opposition to this motion in the public docket
        in this case on October 27, 2020 (Dkt. No. 42). On November 2, 2020, this Court
        directed Non-Parties Kobach and WBTW to file their reply to the Government’s
        opposition on the public docket, which reply was publicly docketed on November 13,
        2020 (Dkt. No. 52). The post-indictment restraining order itself apparently remains under
        seal, despite the Government’s stated non-opposition to unsealing this order in its
        opposition papers (Dkt. No. 42 at 15).

                 I and another attorney in my firm have reviewed the publicly filed submissions
                Case 1:20-cr-00412-AT Document 61 Filed 12/07/20 Page 2 of 3
         The Honorable Analisa Torres
         United States District Judge
         December 4, 2020
         Page 2

         relative to Non-Parties’ motion and, based on our review, and conversations with counsel
         for Mr. Kobach, it appears that the motion is an outgrowth of letter and email
         correspondence between Mr. Kobach’s counsel and Government counsel over the course
         of September 22 through September 30, 2020 concerning Non-Parties’ informal efforts
         at the time to secure Government permission, inter alia, to release funds under restraint
         in WBTW’s bank accounts subject to the post-indictment restraining order for certain
         enumerated expenditures. One such expenditure concerned the payment of a $125,000
         insurance retention amount that WBTW’s insurance carrier has required in order cover
         the costs of Mr. Kolfage’s defense of this case, including payment of his legal fees. As
         stated in a September 25, 2020 letter from Mr. Kobach’s counsel to Government Counsel:

                    … We Build the Wall has limited insurance that covers the defense costs of
                    certain individuals. The insurance company has taken the position that Brian
                    Kolfage is an insured person whose defense costs are covered by insurance, but
                    only after We Build the Wall covers the “retention” amount of $125,000.
                    Absent intervention by the government, We Build the Wall would pay all or a
                    portion of Mr. Kolfage’s defense costs up to that retention amount. In addition,
                    because the insurance company is requiring payment of the retention amount
                    prior to making any insurance payments, the government’s position is not only
                    preventing We Build the Wall from paying Mr. Kolfage’s and We Build the
                    Wall’s counsel, but is also preventing Mr. Kolfage from obtaining insurance
                    coverage for his defense costs. We therefore request that the government permit
                    payment of these costs up to the retention amount.

                 I further understand and have reason to believe that Non-Parties’ pending motion with
         this Court seeks, as one aspect of the relief sought, modification of the post-indictment
         restraining order so as to allow this $125,000 retention payment to be funded from the WBTW
         bank accounts subject to the restraining order.

                 Based on my and my firm’s review of the publicly available briefing, I believe that Mr.
         Kolfage has standing to pursue this release of these specific funds for this particular purpose, as
         he has had a reasonable expectation from his employment relationship with WBTW that these
         funds would be available to him to mount his defense. His standing and interest in pursuing the
         release of these particular funds is of a constitutional dimension. See, e.g. United States v. Stein,
         435 F. Supp. 2d 330, 335 (S.D.N.Y. 2006), aff’d, 541 F.3d 130, 155 (2d Cir. 2008). And, Mr.
         Kolfage would appear to have a right to challenge the continued restraint of these funds through
         an adversary hearing (if necessary), in any event, upon a minimal threshold showing that he does
         not have sufficient funds otherwise available to him to secure the counsel of his choice for his
         defense of this case. See United States v. Monsanto, 924 F.2d 1186 (2d Cir. 1991)(en banc);
         United States v. Bonventre, 720 F.3d 126, 131 (2d Cir. 2013).1



1       I leave for another day the question of whether Mr. Kolfage’s constitutional interest and entitlement to challenge the
continued pre-trial restraint of employer funds that have been promised for his criminal defense hinges on a threshold
showing of the sort required by Monsanto and its progeny. I contend that no such showing is required under Stein. This is an
academic issue for the time being, I respectfully submit, however, given the limited purpose of this motion.
       Case 1:20-cr-00412-AT Document 61 Filed 12/07/20 Page 3 of 3
The Honorable Analisa Torres
United States District Judge
December 4, 2020
Page 3

        Given this, and given the substantial overlap in the legal and factual issues implicated by
both Mr. Kolfage’s and Non-Parties’ interests in the WBTW funds currently under restraint, I
wish to explore on Mr. Kolfage’s behalf moving to join Non-Parties’ motion and to request that
the Court entertain consolidating its consideration of the pending motion with consideration of
any contemplated request by Mr. Kolfage for similar relief. The purpose of this letter-motion is
limited to allowing me and Mr. Kolfage to review the entirety of the briefing on Non-Parties’
motion and to explore this possibility.

      Mr. Kolfage, through counsel, has conferred with both counsel for Non-Party Kobach
and Government counsel of record about the relief sought by this letter-motion. Counsel for Mr.
Kobach has advised that both Mr. Kobach and WBTW do not oppose this motion. Likewise,
Government counsel of record does not oppose the motion.

        I further request, on Mr. Kolfage’s behalf, that the Court consider this request
expeditiously. I and my firm have been engaged by Mr. Kolfage on the supposition that his legal
fees and other costs of defense would be satisfied by WBTW’s insurance coverage of him and, to
date, though we have expended substantial time and effort on Mr. Kolfage’s behalf in this case,
neither I nor my firm have been compensated for our work. I and my firm wish to continue in
our representation of Mr. Kolfage in this case. However, if the matter of insurance coverage is
not resolved in the near future, we will be constrained to reconsider our position and to
contemplate moving this Court for permission to withdraw from this case, something we eagerly
wish to avoid doing.


                                                     Respectfully Submitted,



                                                     s/Harvey A. Steinberg
                                                     Harvey A. Steinberg
                                                     For the Firm


Cc:    All Counsel of Record
